                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                         Case No. 05-cr-146-pp
      v.

MARK ANTHONY CUBIE,

                  Defendant.
______________________________________________________________________________

 ORDER GRANTING DEFENDANT’S MOTION FOR A REDUCED SENTENCE
           UNDER THE FIRST STEP ACT OF 2018 (DKT. NO. 819)
______________________________________________________________________________

      On October 29, 2007, having been in custody for two and a half years,

the defendant pled guilty to conspiring to distribute cocaine and crack in

violation of 21 U.S.C. §§841(a)(1) and 846 and carrying a firearm during and in

relation to a drug trafficking crime, 18 U.S.C. §924(c)(1)(A)(1). Dkt. No. 475;

Dkt. No. 819 at 1. Judge Charles N. Clevert, Jr. sentenced the defendant to

serve 235 months on the drug charges and sixty months consecutive on the

gun charge for a total sentence of 295 months in custody. Dkt. No. 572, 579.

The defendant appealed, dkt. no. 580, and the Seventh Circuit affirmed the

conviction on December 9, 2010, dkt. no. 682. On July 20, 2015, after the U.S.

Sentencing Commission adjusted the crack cocaine guidelines, this court

granted the defendant’s request to reduce his sentence and reduced the

sentence to 248 months. Dkt. No. 776.

      The conspiracy to which the defendant pled involved five kilograms or

more of powder cocaine and fifty grams or more of crack; at that time, 21
                                         1
U.S.C. §841(b)(1)(A) mandated a ten-year mandatory minimum sentence for

those amounts. Section 404 of the First Step Act of 2018 made retroactive to

offenses committed prior to 2010 the Fair Sentencing Act of 2010, which

reduced the mandatory minimum for crack so that possession of fifty grams or

more would result in a five-year mandatory minimum and a maximum of forty

years.

         The defendant meets the criteria for a reduced sentence under the First

Step Act. His offense was committed before August 3, 2010 (the effective date of

the Fair Sentencing Act). He hasn’t been sentenced or resentenced under that

statute. He hasn’t previously filed a request for a reduction under the First

Step Act.

         The defendant filed his motion for a First Step Act reduction on February

7, 2020. Dkt. No. 819. On March 12, 2020, the government filed a response

opposing the motion. Dkt. No. 824. The government does not argue that the

defendant is not eligible for a reduction under the statute, acknowledging that

this court and others have concluded that similarly situated defendants are

eligible. Id. at 1-2. Instead, the government argues that the court should

exercise its discretion and refuse to reduce the defendant’s sentence for several

reasons. First, the government argues that the defendant’s guideline range

would be the same under the First Step Act, because of the total drug weight.

Id. at 2. Second, it notes that the defendant was convicted of a conspiracy

involving significant amounts of drugs, that he was the leader of that

conspiracy, that it operated for over a year and that it involved several subjects


                                          2
and drug houses in the inner city. Id. at 3. The government notes that the

defendant had a prior history of drug dealing, albeit predating his participation

in this offense by some ten years. Id. The government points out that when the

defendant was sentenced, the guidelines were no longer mandatory; Judge

Clevert could have imposed a below-guidelines sentence, had he thought it

appropriate. Id. The government refers the court to an incident in which the

defendant threatened violence against a woman who had stolen drugs and drug

money and argues that this had a significant impact on Judge Clevert’s

decision to impose a guidelines sentence. Id.

      The government also says that the defendant’s threat to the woman “set

in motion a chain of events” in which the defendant “called in the co-

conspirator who killed Benion to rectify the situation.” Dkt. No. 824 at 3. There

was discussion of the death of this person named Benion at sentencing, but as

the court has explained in a different order, Judge Clevert made specific

statements that he was not considering the death in calculating the

defendant’s advisory guideline range, and he did not accept the government’s

invitation to sentence the defendant at the high end of the range as a result of

the death. The government itself submitted a portion of the sentencing

transcript in which Judge Clevert said that he was “not utilizing the Benion

death as a factor in sentencing in this matter.” Dkt. No. 824-1 at 1. When the

government asked Judge Clevert not to take mention of the Benion death out of

the PSR, Judge Clevert replied, “I can certainly include that in the Judgment of

Conviction so that it is quickly apparent that the Benion was not a sentencing


                                        3
factor in this case.” Id. The judge also “hastened to add,” however, that “the

Court does consider threats concerning Miss Long and her son factors that

have a bearing on his sentence.” Id. Judge Clevert found that the defendant

was “inclined toward violence” and “was prepared to use a gun to facilitate his

drug crimes.” Id. at 4-6. The government also presented a large chunk of the

sentencing transcript describing the people the defendant manipulated and

controlled in carrying out the conspiracy, particularly in relation to retrieving

the stolen money. Dkt. No. 824-2.

      The defendant responds that he has been incarcerated since May 2005—

almost fifteen years. Dkt. No. 829 at 2. He says that he has had no

“disciplinary write-ups” in that time, is at a low-security facility, has worked,

attended classes, paid his special assessment and been “a model inmate.” Id.

The defense reiterates that before becoming involved in the offense of

conviction, the defendant had lived a crime-free life for over a decade and had a

relatively minor criminal history category of II. Id. He’d owned his own business

and had done community service. Id. at 3.

      As to the government’s allegations of violence, defense counsel notes that

the PSR does not reveal that the defendant ever threatened or harmed anyone

or directed anyone else to do so. Id. at 3-4. The defendant notes that his prior

criminal history was not violent. Id. at 4. The defendant admits that his crime

was a serious one—putting large amounts of drugs on the street over an

extended period. He argues, however, that he has paid a substantial price for

that offense. Id.


                                         4
      Finally, in his reply brief, the defendant raised the issue that preoccupies

the world: the rapid spread of the COVID-19 virus. Id. at 5. The defendant

indicates that he has had diabetes for decades, has chronic high blood

pressure and takes multiple medications. Id. He also indicates that he is fifty-

four years old. Id. The defendant argues that these factors put him at great risk

for complications if he were to contract the virus. Id. In a subsequent letter to

the court, defense counsel notified the court that on March 31, 2020, the

Bureau of Prisons confirmed two cases of COVID-19 in inmates at the facility

where the defendant is incarcerated. Dkt. No. 830.

      The court will grant the defendant’s motion. Reviewing the §3553(a)

factors, there is no question that the nature of the defendant’s offense was

serious. He sold drugs. He sold a lot of drugs. He sold them over a long period

of time. He appears to have utilized several people to sell those drugs, and he

used guns to protect that enterprise. But there were positives about the

defendant’s history and characteristics even before he began serving his federal

sentence. He had not been convicted in ten years and had a relatively minor

criminal history. His descent into this offense appears to have been triggered,

in part, by the death of a beloved family member. He had legitimate work and

had done valuable community service. Since being incarcerated, he has

completed several courses and programs. Dkt. No. 819-3.

       The defendant has plans for what he wants to do when he is released.

Dkt. No. 819-4. Given the new world we all find ourselves in, he likely will have

to postpone some of these plans. But he has shown that he can support


                                         5
himself legitimately by the work he was doing before he became involved in the

drug world in 2004; hopefully, he can do so again.

      The defendant has served a very long time—fifteen years. It is hard for

the court to conclude than another two and a half years or so will impress

something on the defendant that the past fifteen have not, or that it will further

deter him or others from committing similar crimes, or that it will provide

additional protection for the public. At a time when law enforcement and

judicial authorities around the country are considering whether particular

defendants need to be confined, the court determines that there is no longer a

need for this defendant to be confined.

      The court GRANTS the defendant’s Motion for a Reduced Sentence

under the First Step Act of 2018. Dkt. No. 819.

      The court VACATES the judgment entered on December 29, 2008. Dkt.

No. 579. The court will enter an amended judgment, that will take the place of

the December 29, 2008 judgment and will supersede the reduced sentence

imposed on July 20, 2015 as a result of a change in the sentencing guidelines

(Dkt. No. 776).

      The court ORDERS that the defendant is committed to the custody of the

Bureau of Prisons for a term of one hundred forty-nine (149) months as to

Count One of the third superseding indictment and sixty (60) months as to

Count Five of the third superseding indictment, to run consecutively with the

sentence imposed on Count One of the third superseding indictment, for a total

sentence of two hundred nine (209) months.


                                          6
      Upon release from imprisonment, the defendant shall be placed on

supervised release for five (5) years as to Count One of the third superseding

indictment and five (5) years as to Count Five of the third superseding

indictment, to run concurrently with each other, for a total term of five (5)

years of supervised release.

      The court IMPOSES the conditions of release imposed by Judge Clevert

in the now-vacated December 29, 2008 judgment. The court ORDERS that if

the defendant believes the court needs to modify any of those conditions due to

changes in the law or changes in the defendant’s circumstances, he may file a

motion asking the court to modify the conditions (identifying the particular

conditions he is asking the court to modify, and describing the requested

modifications).

      The court ORDERS that within one-hundred eighty (180) days of the

defendant’s release from custody, the defendant must work with his probation

officer to make an appointment to meet with Judge Pepper for an informal

office meeting to discuss his adjustment to supervision, on the condition that

the national and local emergency orders restricting travel and meetings relating

to the COVID-19 virus no longer are in effect. If those restrictions remain in

effect, the defendant may satisfy this condition by arranging to meet with the




                                        7
court within one-hundred eighty (180) days of the date on which no such

orders remain in effect.

      The court will enter an amended judgment reflecting this sentence.

      Dated in Milwaukee, Wisconsin this 3rd day of April, 2020.

                                    BY THE COURT:

                                    ________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      8
